Case 1:19-CV-00116-VEC Document 1 Filed 01/04/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NORMA EVANS, Docket No.:
Plaintiff,
NOTICE OF REMOVAL
- against -
U.S. UNDERWRITERS INSURANCE COMPANY,

Defendant.
X

 

Defendant, U.S. UNDERWRITERS ]NSURANCE COMPANY, hereby file this Notice of
Removal of the above-described action to the United States District Court for the Southern District
of New York from the Supreme Court of the state of New York, Westchester County, where the
action is now pending and States: l

l. The action Was commenced by plaintiff NORMA EVANS (“plaintiff”) in the
Supreme Court of the State of New York, Westchester County, and is now pending in that Conrt,
under Index No. 69765/2018, a copy of which is annexed as Exhibit “A”.

2. This action Was commenced by service of a summons and complaint dated November
30, 2018 and filed on November 30, 2018. See Aftidavit of Service as part of Exhibit “A”.

3. Service of the suit was made on the defendant on December ll, 2018

4. U.S. UNDERWRITERS USUMNCE COMPANY first received notice of this action
on December ll, 2018.

5. This action is a civil action seeking declaratory relief as to insurance coverage and to
enforce a judgment obtained by plaintiff in an action filed in the Supreme Court of the State ofNew

York, Westchester County, under index number 52426/2012, against in that U.S. UNDERWRITERS

 

Case 1:19-CV-00116-VEC Document 1 Filed 01/04/19 Page 2 of 3

INSURANCE COMPANY an insured ofU.S. UNDERWRITERS lNSURANCE COMPANY undera
policy of insurance under which U.S. UNDERWRITERS INSURANCE COMPANY issued to 120
East Prospect Avenue, LLC, but has denied coverage based upon late notice and prejudice

6. The Southern District of New York embraces Westchester County of the State of New
York, where the underlying action was brought, this action was brought, and the plaintiff resides.

7. This action does not fall within any class of action which is prevented from or limited
in the right of removal.

8. The United States District Court for the Southern District of New York has
jurisdiction over this action by reason of the diversity of citizenship of the parties.

9. Plaintiff NORMA EVANS is a citizen of New York, residing at 40 East Sidney
Avenue, Apt. 6H, Mount Vernon New York 10550.

10. Defendant U.S. Ui\lDERWRl"TERS ]NSURANCE COMPANY is an insurance
company which is a citizen of North Dal<ota and Pennsylvania in that U.S. UNDERWRITERS
INSURANCE COMPANY is organized and incorporated under the laws of the state of North Dakota
and has its principal place of business in Pennsylvania at 1190 Devon Park, Wayne Pennsylvania
19087.

1 1. The amount in controversy exceeds $75,000 in that plaintiff is seeking in this action
asserted against U.S. UNDERWRITERS lNSURANCE COMPANY to enforce and collect, against
the insurance policy issued to in that U.S. UNDERWRITERS INSURANCE COMPANY, on the
judgment obtained in an action filed in the Supreme Court of the State of New Yorl<, Westchester
County, under index number 52426/2012, against 120 East Prospect Avenue, LLC, in the amount of

$150,000 in 2013, as well as interest and other relief

 

Case 1:19-CV-00116-VEC Document 1 Filed 01/04/19 Page 3 of 3

12. A copy of all process, pleadings and orders Served upon the defendant in this action
are annexed hereto as aforesaid

13. The defendants will give Written notice of the filing of this notice as required by 28
U.S.C. l446(d), and file a copy of this notice with the clerk of the Supreme Court of the State of
New York, Westchester County as required therein.

14. In view of the foregoing, defendant requests that the above-described action, now
pending in the Supreme Court of the State of New York, Westchester County, be removed therefrom
to this Court.

Dated: Mineola, New York
January 4, 2019 MIRANDA SAMBURSKY SLONE
SKLAR[N VERVENIOTIS, LP

Attorne f Defendant
U.S. WRITERS lNS E COMPANY

  

 

Steve'n Ver\;rjniotis V
240 Mineol Boulevard
Mineola, New York 11501

(516) 741-7676
our File No. 18-439

To:

Joseph R. Bongiorno

JOSEPH R. BONGIORNO 8c ASSOCIATES LLC
Attorneys for Plaintiff

NORMA EVANS

250 MINEOLA BOULEVARD

M]NOLA NEW YORK 11501

516-741-2405

 

 

